563 So. 2d 175 (1990)
Sharon L. BARNES, Appellant,
v.
Dennis Nicholas FUCCI, Appellee.
No. 89-0849.
District Court of Appeal of Florida, Fourth District.
June 13, 1990.
David M. Rappaport, Fort Lauderdale, for appellant.
Shirley Kay Hart, Miami, for appellee.
PER CURIAM.
We reverse. Under the facts of this case the trial court erred in failing to grant the appellant/mother's petition for writ of habeas corpus ad testificandum. While the mother was incarcerated, the father filed a motion to modify child custody and child support. The mother responded and petitioned the trial court to enter an order directing that she be transported from prison to the trial court for the purpose of attending the hearing on the father's motion *176 to modify. In our view, the mother had a due process right to be present and an opportunity to be heard at the hearing on the father's motion. See Baker v. Baker, 403 So. 2d 1111 (Fla. 2d DCA 1981).
REVERSED AND REMANDED.
DOWNEY, DELL and GUNTHER, JJ., concur.